THE THIRTEENTH COURT OF APPEALS

                                    13-20-00351-CV


                                   LEWIS HAAG
                                        v.
                             AOT ENERGY AMERICA LLC


                                   On Appeal from the
                       55th District Court of Harris County, Texas
                           Trial Court Cause No. 2019-35077


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

January 27, 2022